DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Statement of Reasons for Allowance
Claims 1-11 and 13-21 are allowed. The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record - Bankert (US Patent No. 4,383,077) – discloses a method comprising:
reacting formaldehyde, an ammonia source (e.g. ammonium salt), urea, and a nitrification inhibitor (e.g. dicyandiamide) to produce a reaction product in the first and second steps described in Example A [Column 4, line 37 - Column 5, line 14]; and
combining the reaction product from step (2) with a nitrogen containing compound [Column 5, lines 30-50] to produce a water-soluble resinous composition.

Claim 12 was previously indicated as allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicants have amended independent claim 1 to include the limitations of (now cancelled) claim 12. 

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to production of the fertilizer,” wherein the amount of the reaction product in the fertilizer ranges from about 0.5 wt% to about 20 wt%, based on the total amount of nitrogen in the one or more nitrogen sources in the fertilizer.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         April 12, 2021